DETAILED ACTION
Claims 1–2 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please refer to the Conclusion section for suggestions on how to distinguish over the prior art of record.	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kenneth Scarola et al, US 5715178 A (hereinafter “Scarola”) in view of Musashi Shigeyama et al*,  US 20130271287 A1 (hereinafter “Shigeyama”). *previously cited	
Regarding claim 1, Scarola discloses a nuclear-power-plant safety control and monitoring system which is disposed in a main control room of a nuclear power plant including a plurality of safety devices which are used when abnormality occurs, and have the same function as each other, comprising: 
a parallel parameter monitor control unit  (Fig. 3(a),7-8: the safety status of the reactor coolant system RCS is viewed on parameter control unit 14) that displays safety parameters which are current values of the parameters of the safety device, for each type of the safety parameters and for each of the plurality of safety devices, side by side; (Figs. 7-8: discrete indicators 82 of control unit 14 are displays which show current values of parameters such as pressure, level,  and water temperature etc. for each of the plurality of devices side-by-side i.e. P-103, P-104, P-105 etc.);

    PNG
    media_image1.png
    474
    736
    media_image1.png
    Greyscale

a task-based parameter monitor control unit that displays the safety parameters, (Fig. 1: the five panels for the master control console 18 are mirrored on a large display 24 for integrated process status overview or IPSO);
wherein the parallel parameter monitor control unit distinguishes and displays a safety parameter that does not have a normal value or is not in a normal state from a normal safety parameter, among the safety parameters (Figs. 27,30,32-33: the critical function monitoring screen 84 on 14 displays safety parameters that are not in a normal state; Figs. 7,9; col. 12 ll. 60 to col. 13 ll. 55: trend directions and alarm symbol colors and shapes distinguish when a safety parameter does not have a normal state).
However Scarola fails to explicitly disclose that the task-based parameter monitor control unit displays the safety parameters for each step of an emergency operation procedure.
Shigeyama also teaches a nuclear power plant safety control and monitoring system (see para. 3), comprising a task-based parameter monitor control unit 32 that displays the safety parameters, for each step of an emergency operation procedure which is a procedure for leading to a safe state and for each of the plurality of safety devices, side by side (Shigeyama Figs.2, 7; para. 47,80: task-based parameter monitor control unit 32 displays tasks 92 on display 16 that lead to a safe state for a plurality of safety devices  91). 

    PNG
    media_image2.png
    368
    459
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique of a task-based monitor control unit taught by Shigeyama to the safety monitoring system of Scarola. According to Shigeyama para. 16, such a technique “supports maintenance work (operation) and prevents the power plant from becoming a state against the operational safety program, caused by human error”.

Regarding claim 2, Scarola modified by Shigeyama discloses the nuclear-power-plant safety control and monitoring system according to claim 1, further comprising:

    PNG
    media_image3.png
    541
    767
    media_image3.png
    Greyscale

a safety parameter monitor device including the task-based parameter monitor control unit (Scarola Fig. 1,2(a): master control console 12; Shigeyama Fig. 2: safety parameter monitor device 13 includes task-based parameter monitor control unit 32), and a safety parameter display unit that displays the safety parameters under the control of the task-based parameter monitor control unit (Scarola Fig. 1: IPSO display unit 24 and other control display units of the main console; Shigeyama Figs. 6-7; para. 73: shows safety parameter display unit 16 of the task-based monitor control unit displaying safety parameters 82; and 


    PNG
    media_image4.png
    520
    764
    media_image4.png
    Greyscale

a safety control device including a task-based control unit that controls the operation of each unit of the safety device when executing the emergency operation procedure, (Scarola Fig. 2(a): plant protection system 50 and post-accident monitoring system 58; Shigeyama para. 45 safety control device 45 includes task-based safety program 14 that controls actions or tasks)
wherein the task-based parameter monitor control unit displays parameters of a safety device related to a procedure step of an emergency operation procedure executed by the task-based control unit as the safety parameters, on the safety parameter display unit (Scarola: the task-based monitor control unit 18 display parameters on safety parameter display unit 24; Shigeyama Fig. 7: task-based monitor control unit 32 displays on the safety parameter display unit 16).

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Many other prior arts from Scarola teach multiple control units and display units. Lipner Figs. 4,5,6,7,8,9 also teaches task-based displays.

Conclusion
It is suggested to distinguish over the prior art of record by specifying further details of the task-based parameter monitor control unit, for example displaying the safety parameter changes, the tasks to follow, the case without response, etc, or opening up a second procedure window side-by-side with the display of tasks for the plurality of safety parameters, such as shown in Figs. 6-7. .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628